SHEVIN, Judge.
Jimmie Brown, plaintiff in a slip and fall case, appeals a Final Summary Judgment finding that he was a trespasser at the time he was injured on property owned by defendants, Aswan Villas Apartments Limited Partnership, and Strong Properties, Inc. Brown was a guest of defendants’ tenant. Summary judgment is not proper because the record does not establish Brown’s status on the property as a matter of law. The record is devoid of evidence to support defendants’ assertions as to service of the three-day statutory notice necessary to terminate the rental agreement. § 83.56(3), Fla. Stat. (1995). The only record notice as to termination of the rental agreement was the complaint defendants filed seeking possession of the property. Even if we treated the complaint as the three-day notice, the summary judgment must be reversed: The summons and complaint were served on September 21, and Brown’s accident occurred within the statutory three-day period during which the tenant had the option to pay the rent prior to termination of the lease. Therefore, there was no basis for the trial court to conclude that Brown was a trespasser when he was injured. Accordingly, we reverse the summary judgment and remand for further proceedings.
Reversed and remanded.